Citation Nr: 0601539	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960, and in the National Guard from February 1955 to 
February 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

The veteran has raised the issue of entitlement to service 
connection for residuals of a left hand injury, to include a 
scar over the fifth metacarpal.  This issue has not been 
addressed or developed for appellate review and is referred 
to the RO for appropriate disposition.


FINDING OF FACT

The medical evidence of record does not show a left wrist 
disorder related to the veteran's military service, or to any 
incident therein.


CONCLUSION OF LAW

A left wrist disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, subsequent to the enactment 
of the VCAA, VA notified the veteran by a letter dated in 
July 2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 17 Vet. App. at 412.  The veteran 
was notified of the need for a VA examination, and one was 
accorded him in December 2002.  He was also scheduled for a 
VA examination in August 2005, for which he failed to appear.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Review of the veteran's service medical records reveals that 
on service entrance examination in February 1958, no abnormal 
clinical findings were noted.  A treatment record dated in 
April 1958 revealed that during maneuvers in basic training, 
the veteran reported that he had fallen on either a stem of a 
weed or a piece of wood, which stuck through the posterior 
aspect of his left hand.  Treatment records dated later in 
April 1958 and in May 1958 noted continued skin irritation, 
redness, and draining of the affected area.  

May 1958 treatment records and August 1958 clinical records 
showed that two procedures to remove foreign bodies from the 
veteran's left hand wound site were conducted.  Specifically, 
August 1958 clinical records noted that there was a red, 
swollen area was over the left fifth metacarpal, which was 
revealed during the surgical procedure to consist of a large 
splinter of wood.  Treatment records in August 1958 noted 
that a left hand x-ray was negative for any findings of 
osteopathy or foreign bodies.  Followup treatment records 
noted that the wound was healing well.  The veteran's 
November 1959 service separation examination noted no 
abnormal clinical findings; the accompanying self-
questionnaire noted no left wrist injury or residuals, no 
history of broken bones, swollen or painful joints, and no 
bone, joint, or other deformity.

Subsequent to service, in early November 2001, a left wrist 
x-ray was conducted.  The accompanying report noted that 
radiopaque foreign body was seen in the subcutaneous tissues 
in the thenar region.  It appeared that there was an old 
fracture of the medial aspect of the distal radius.  There 
was no evidence of an acute fracture or subluxation.  Bone 
mineralization was good.  The impressions were probable 
distal radial fracture, and radiopaque foreign body in the 
soft tissues in the thenar region.  An accompanying opinion 
letter from the veteran's private physician stated that the 
radiologist thought there was "a little crack through the 
end of your long bone in your arm right down by your wrist."  
The private physician concluded that it could either have 
been the result of a recent trauma, or of an old fracture 
that did not heal properly, and suggested a radionuclide bone 
scar to make a conclusive determination.  

Later in November 2001, a bone scan of the left wrist was 
conducted.  The examination showed increased activity in the 
carpus, metacarpophalangeal joints, and interphalangeal 
joints, consistent with degenerative joint disease.  The 
findings were symmetric, and there were no abnormal areas of 
increased activity in the left wrist as compared to the 
right.  The impression was focal areas of increased 
radiotracer uptake, consistent with degenerative joint 
disease.  A subsequent opinion letter from the veteran's 
private physician stated that the bone scan indicated 
arthritis, not a fracture.

In December 2002, a VA examination was conducted.  The 
veteran reiterated the history of his injury.  He reported 
that he currently had chronic recurring pain in the left 
wrist and left hand.  The veteran stated that he worked in a 
shoe factory prior to service, and worked in a factory and as 
a welder subsequent to service.  Physical examination showed 
a well-healed 3 centimeter surgical scar over the proximal 
fifth metacarpal.  In range of motion testing, left wrist 
dorsiflexion was to 60 degrees, plantar flexion was to 60 
degrees, radial deviation was to 15 degrees, and ulnar 
deviation was to 28 degrees.  The examiner noted that the 
veteran could make a full fist with his left hand, and could 
touch his left thumb to his left little finger.  The examiner 
reviewed the veteran's November 2001 x-ray and bone scan 
reports.  The impression was that it was "as least as likely 
as not that [the veteran's] left wrist arthritis and chronic 
left wrist pain [was] certainly due to his service connected 
injury and needs no further evaluation at this time."

The veteran was scheduled for a VA examination in August 
2005, but failed to report.  The Board notes that when a 
claimant fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  38 C.F.R. § 
3.655(a) (2005).  Specifically, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim will be rated based on 
the evidence of record.  38 C.F.R. § 3.655(b).  However, in 
August 2005, a VA medical professional conducted a review and 
summary of the veteran's claims file.  The history of the 
veteran's inservice left hand wound, and treatment for it, 
was noted, and the November 2001 left wrist x-ray and bone 
scan results were reiterated.  The VA medical professional 
found that there was "no evidence to support [the veteran's] 
claim of a retained foreign body.  His degenerative disease 
noted on his bone scan was consistent in both hands and all 
fingers and there is no evidence of any foreign body over the 
fifth metacarpal."

The medical evidence does not show a left wrist disorder that 
is related to the veteran's military service, or to any 
incident therein.  Although the VA examiner in December 2002 
stated that the veteran's left wrist pain and arthritis were 
related to "his service connected injury," the Board notes 
that service connection is not in effect for any disorder or 
injury.  The November 2001 private medical records show, 
based on a left wrist x-ray, that an old healed fracture was 
initially suspected.  However, a subsequent bone scan 
determined that there was no evidence of any fracture, only 
degenerative joint disease of the both wrists, that were 
symmetric, without increased findings in the left wrist.  As 
the medical evidence of record does not show a left wrist 
disorder that is related to the veteran's military service, 
or to any incident therein, service connection is not 
warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left wrist disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


